Sims, J.,
concurring:
I concur in the opinion delivered by Judge Burks. I wish, however, to add the following:
I think if the note paid for McArthur by Rinehart & Dennis Company, Inc., for $2,500, which to the extent of $1,200, was the consideration which supported the equitable assignment involved in the case, and which consideration existed at the time such assignment was made, had been paid and satisfied in full before the $1,200 covered by said assignment became 'payable, then, in equity, McArthur would have had the right thereupon or thereafter to revoke said assignment. For the assignment, being made to secure the payment of a debt, itself created a contract between the assignor and assignee which -was executory until the money payable thereunder was in fact paid to the assignee. And it was essential to the continued validity of the assignment, after the attempted revocation thereof by his assignor, that the original valuable consideration therefor should have continued to exist at the time the assignee demanded the payment of the money thereunder.
On the question as to whether said consideration continued to exist at the time the assignee, Rinehart & Dennis Company, Inc., demanded the payment of the money thereunder, the record presents the following situation:
The testimony for said assignee is distinct and positive that such consideration so continued to exist, and that a further indebtedness, indeed, existed of McArthur to such assignee, to the aggregate amount of some $30,000. This testimony was not given ore tenus before the court below, *575but by depositions duly taken elsewhere and read before the court on the hearing of the case.
' The testimony of McArthur was given ore tenus before the court below and'on the subject under consideration, and while he testified- that he had, after giving said assignment and before his attempted revocation of it, paid on said $2,500 note and reduced the principal thereof to “nine hundred and forty odd dollars,” he 'admitted that the balance still left unpaid and owing thereon “with interest, might bring it Into the neighborhood of $1,100 or $1,200.” There is, therefore, no real conflict between the evidence for said assignor and said assignee as to the .continued existence of the original consideration for said assignment to the extent of said $1,200 thereof at the time the payment of the money thereunder was demanded by the assignee.
The only conflict between the -testimony for said assignee and that of said assignor with respect to the indebtedness of the latter to the former is this: The testimony for the assignee is, as aforesaid, that McArthur owed it a total amount of some $30,000 as of the time the depositions aforesaid were taken, to-wit, on November 2, 1917; whereas McArthur, testifying on November 17, 1917, as aforesaid, stated, in substance, that he owed said assignee only about $1,200, the balance on said note as aforesaid; that that was the only debt he owed said assignee as he supposed—(as “I suppose,” to use the language of the witness)—-'and-that if there was any other indebtedness to such assignee it was not an indebtedness of his, but “if it is” (an indebtedness of) “anybody it is M. T. McArthur & Company” (to again use the language of the witness). M. T. McArthur & Company was a partnership in which the witness claimed to have an interest: McArthur admits that in May, 1914, M. T. McArthur & Company owed Rinehart & Dennis Company, Inc., $32,000, according to a statement then rendered by the .latter. He testified that there were subsequent transactions *576between M. T. McArthur & Company and Rinehart & Dennis Company, Inc., of which he had never been able to get the latter to render a statement of account; that consequently he had employed counsel to bring suit against the latter in a federal court, and that this was the reason he gave the order of attempted revocation of said assignment. As to how the accounts between M. T. McArthur & Company and Rinehart & Dennis Company, Inc., in fact stood or stand, if accurately settled, no sufficient evidence is furnished by McArthur by his own testimony or otherwise, to enable the court below or this court to determine. He does not, indeed, appear to definitely claim that he knows that there would be a balance found due M. T. McArthur & Company, upon such a settlement, in which his interest would be sufficient to cover or amount to a set off against said $1,200 balance of individual indebtedness of his to Rinehart &, Dennis Company, Inc. The most that can be said of his testimony is that he had employed counsel to institute suit to obtain such a settlement of accounts between M. T. McArthur & Company and Rinehart & Dennis Company, Inc., and that he will claim, in such suit that the latter would be found upon such settlement to owe the former to a sufficient amount to give rise to such set off. McArthur, by counsel, declined indeed to go into the question of fact in this suit' of how such account stands; the position of such counsel being (as stated in the record) that he objected to certain questions on this subject addressed to McArthur by opposing counsel,” * * * because it is immaterial whether they” (Rinehart & Dennis Company, Inc.,) “owe McArthur or McArthur owes them, because if there is a bona fide claim that is sufficient in that case, just so there is a bona fide belief, and it is none of the court’s business at this time.”
Therefore, it cannot be said that such testimony of McArthur although heard ore temes by the court below, and *577although full credence were given to it, is sufficient to show that said original consideration to the extent of $1,200 indebtedness from McArthur to Rinehart & Bénnis Company, Inc., had been extinguished by the set off aforesaid and no longer existed at the time the payment of said order was demanded by the latter. Nor does it appear from the record that the court below so found as a matter of fact. On the • contrary, as pointed out in the majority opinion, the honorable trial judge placed his ruling upon another ground.
For the foregoing reasons, in addition to those set forth in the opinion of Judge Burks, I am of opinion to reverse the judgment of the court below and to enter judgment for the said assignee.